RENDERED: AUGUST 12, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0793-MR

MARGO BORDERS                                                           APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.             HONORABLE A. C. MCKAY CHAUVIN, JUDGE
                       ACTION NO. 20-CI-006479


STEVE CONRAD; ERIC BLACK;
MICHAEL KING; MONCELL
ALLEN; THOMAS SCHARDEIN; TIN
ROOF ACQUISTION COMPANY,
LLC; AND WES TROUTMAN                                                   APPELLEES


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CETRULO, DIXON, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Margo Borders (Borders) appeals from the Jefferson Circuit

Court’s order granting summary judgment to the appellees, ruling that Borders’

claim was barred by the applicable statute of limitations. We affirm.
            In November 2020, Borders filed suit against Brett Hankison, a

member of the Louisville Metro Police Department (LMPD), alleging assault and

battery, for an incident that occurred in April 2018. She also named the following

parties as defendants in her claim for negligent hiring and supervision of Hankison:

Steve Conrad (chief of LMPD); Eric Black, Michael King, and Thomas Schardein

(co-workers and sergeants at LMPD); Wesley Troutman (co-worker at LMPD and

friend of Hankison) (collectively, the Officers); Tin Roof Acquisition Company,

LLC (an establishment where Hankison provided security services); and Moncell

Allen (manager of Tin Roof) (collectively, Tin Roof). The Jefferson Circuit Court

summarized the allegations made by Borders as follows:

                    Ms. Borders alleges that in April of 2018 she was
            sexually assaulted by Defendant Brett Hankison
            (“Defendant Hankison”) while he was employed as a
            police officer with the LMPD and working off-duty as a
            security officer at and for Tin Roof. Ms. Borders further
            alleges that the Officers [namely, Conrad, Black, King,
            and Schardein] were aware that Defendant Hankison
            was, in effect, a sexual predator, but failed to report
            and/or actively concealed this knowledge. She further
            alleges Defendant Hankison’s sexual misconduct was a
            consequence [of] his being negligently supervised and
            retained by Chief Conrad on the LMPD. Finally, Ms.
            Borders[] alleges that Tin Roof, by and through its
            employees and agents, was also aware that Defendant
            Hankison was preying on patrons and, as such, acted
            negligently in both retaining and supervising him such
            that it is vicariously liable for his actions. Ms. Borders’
            Complaint setting out her various claims against the
            Defendants was filed in November of 2020.


                                        -2-
             The Officers and Tin Roof filed motions to dismiss in January and

March 2021, respectively. Borders responded to these motions, and the circuit

court held a hearing on April 30 of that year. Its ruling dismissing all parties

except Hankison was made on June 28, 2021. On July 12, 2021, the circuit court

made its order of dismissal final and appealable. Borders filed a timely notice of

appeal.

             We begin by stating our standard of reviewing an order granting a

motion to dismiss, namely:

                   It is well settled in this jurisdiction when
             considering a motion to dismiss under this rule
             [Kentucky Rules of Civil Procedure (CR)12.02] that the
             pleadings should be liberally construed in a light most
             favorable to the plaintiff and all allegations taken in the
             complaint to be true. Gall v. Scroggy, 725 S.W.2d 867,
             869 (Ky. App. 1987)[,] citing Ewell v. Central City, 340
             S.W.2d 479 (Ky. 1960).

                           The court should not grant the motion
                    unless it appears the pleading party would
                    not be entitled to relief under any set of facts
                    which could be proved in support of his
                    claim. In making this decision, the circuit
                    court is not required to make any factual
                    determination; rather, the question is purely
                    a matter of law. Stated another way, the
                    court must ask if the facts alleged in the
                    complaint can be proved, would the plaintiff
                    be entitled to relief?

             James v. Wilson, 95 S.W.3d 875, 883-84 (Ky. App.
             2002) (citations omitted).


                                          -3-
Mims v. Western-Southern Agency, Inc., 226 S.W.3d 833, 835 (Ky. App. 2007).

The issue to be reviewed “is subject to de novo review by this Court.” Revenue

Cabinet v. Hubbard, 37 S.W.3d 717, 719 (Ky. 2000).

             Borders argues that her claims against the Officers and Tin Roof were

viable pursuant to the obstruction of prosecution exception found in Kentucky

Revised Statute (KRS) 413.190(2). See Roman Catholic Diocese of Covington v.

Secter, 966 S.W.2d 286, 288 (Ky. App. 1998). Borders insists that she only

became aware of the possibility of filing claims of negligent hiring and supervision

after other victims came forward in June 2020. Therefore, she continues, her

November 2020 complaint was timely. She maintains that the circuit court failed

to consider Secter in ruling against her.

             We disagree. It is incumbent upon Borders to demonstrate why an

exception to the one-year statute of limitations (KRS 413.140(1)(a)) should apply,

and thus far she has been unable to do so. Although she continues to rely on

Secter’s analogous claim that sexual abuse had occurred (as well as the resulting

feelings of shame and embarrassment), that’s where the similarities cease. The

plaintiff in Secter was a minor when the abuse occurred, and the facts in that case

revealed that the Diocese of Covington actively concealed and obstructed the

prosecution of the sexual offender. The Secter Court stated:

             The Diocese clearly obstructed the prosecution of
             Secter’s cause of action against it by continually

                                            -4-
             concealing the fact that it had knowledge of [the
             offender’s] problem well before the time that Secter was
             abused as well as the fact that it continued to receive
             reports of sexual abuse of other students during part of
             the time period in which Secter was abused.
Secter, 966 S.W.2d at 290. In other words, had the Diocese acted upon

information exclusively available to it, the abuse to Secter and the other student

victims at Covington Latin School might never have occurred.

             There is no such active concealment, no “secret and confidential” (id.)

files, here. Borders was aware of the perpetrator and his places of employment on

the date of her injuries and was not prevented from seeking further information

beginning at that point. As the appellees state, any internal investigations by the

LMPD of misconduct by Hankison would have been subject to an open records

request by Borders, and she has not claimed that any such request was made. Nor

does she allege that she made inquiries with Tin Roof about any reports of bad

conduct while Hankison was providing security there.

             “The discovery rule acts to delay the accrual of a cause of
             action until the plaintiff discovers, or should have
             reasonably discovered his injury.” Vandertoll v.
             Commonwealth, 110 S.W.3d 789, 796 (Ky. 2003). In
             Roman Catholic Diocese of Covington v. Secter, 966
             S.W.2d 286, 288 (Ky. App. 1998), this Court explained,
             “With the exception of cases involving latent injuries
             from exposure to harmful substances, Kentucky courts
             have generally refused to extend the discovery rule
             without statutory authority to do so.”




                                         -5-
Middleton v. Sampey, 522 S.W.3d 875, 878-79 (Ky. App. 2017). We agree with

the circuit court’s holding that there was no applicable statutory authority that

tolled the one-year limitations period for Borders’ claims.

             The Jefferson Circuit Court was not without sympathy to Borders

when it stated:

                    The Court recognizes and appreciates the appalling
             nature of the assault as described by Ms. Borders as well
             as the variety of associated intangible factors that may
             have factored into her decision not to file suit within the
             time allotted by law. However, there is nothing, nor
             could there be anything, in Ms. Borders’ pleadings to
             suggest that she was other than excruciatingly aware of
             the assault as well as who assaulted her (i.e., Defendant
             Hankison) and where he worked. As such, Ms. Borders
             does not, and cannot in good faith, allege that the
             Defendants did anything to conceal the assault by
             Defendant Hankison or his employment with the LMPD
             and Tin Roof in an effort to prevent her from bringing
             suit. Rather, Ms. Borders[] alleges in her Complaint that
             the Defendants were aware of and concealed information
             that Defendant Hankison had sexually assaulted other
             women, and that the LMPD and/or Tin Roof were aware
             of same. Proof of same at trial would certainly weigh
             heavily against the Defendants if offered at trial, but it
             would not be necessary, nor would it be practicable,
             reasonable or fair to require, that Ms. Borders discover
             same in advance of filing or in order to file her lawsuit
             against the Defendants.

(Emphasis original.) Again, we agree.

             The order of the Jefferson Circuit Court is affirmed.

             ALL CONCUR.



                                          -6-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEES CONRAD,
                         BLACK, KING, SCHARDEIN, AND
G. Trenton Burns         TROUTMAN:
Louisville, Kentucky
                         Michael J. O’Connell
                         Jefferson County Attorney

                         Kristie B. Walker
                         Peter F. Ervin
                         Assistant County Attorneys
                         Louisville, Kentucky

                         BRIEF FOR APPELLEES TIN ROOF
                         AND MONCELL ALLEN:

                         Cynthia L. Effinger
                         Louisville, Kentucky

                         Stephen G. Amato
                         Lexington, Kentucky




                        -7-